UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report(Date of earliest event reported): June 10, 2011 CELSION CORPORATION (Exact Name of Registrant as Specified in Charter) Delaware 001-15911 52-1256615 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 10220-L Old Columbia Road Columbia, Maryland 21046-2364 (Address of principal executive office) Registrant’s telephone number, including area code: (410)290-5390 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders At the Annual Meeting of Stockholders held on June 10, 2011 (the “Annual Meeting”), the following actions were taken. The proposals below are described in detail in the Celsion Corporation (the “Company”) definitive proxy statement dated April 29, 2011 for the Annual Meeting. Proposal 1 Each of the individuals listed below was elected, by a majority of the votes cast at the Annual Meeting and entitled to vote on the election of directors, to serve on the Board of Directors of the Company until the 2014 Annual Meeting of Directors. Nominee For Against Abstain Broker Non-Votes Gregory Weaver 0 Dr. Augustine Chow 0 In addition to the directors elected above, Robert W. Hooper, Dr. Alberto R. Martinez, Dr. Max E. Link, and Michael H. Tardugno continued to serve as directors after the Annual Meeting. Proposal 2 The proposal, by the audit committee of the Board of Directors, to ratify the appointment of Stegman & Company as the independent registered public accounting firm for the fiscal year ending December31, 2011, as described in the proxy materials, was approved with approximately 98.2% of the shares present or represented and voting at the Annual Meeting voting for the proposal and approximately 1.8% voting against the proposal. For Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CELSION CORPORATION Date: July 11 2011 By: s/ Timothy J. Tumminello Timothy J. Tumminello Controller and Chief Accounting Officer
